ORDER

PER CURIAM.
Petitioner appeals from the order, after an administrative hearing, of the Missouri Department of Social Services, Division of Aging, which placed her on the Employee Disqualification List maintained by the DSS, see § 198.070.12, RSMo 1994, for a period of one year and eight months. We affirm.
The order of the administrative agency is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).